UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6930



DIEUNIOUS CADEJUSTE,

                                              Plaintiff - Appellant,

          versus

WILLIAM WELCH, JR., in his individual and
official capacity; SHARMA MAHABIR; B. BRATTAN,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-96-152-H)


Submitted:   January 9, 1997              Decided:   January 23, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Dieunious Cadejuste, Appellant Pro Se. Daniel Karp, Kevin Bock
Karpinski, ALLEN, JOHNSON, ALEXANDER & KARP, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Cadejuste v. Welch, No. CA-96-152-H (D. Md. May 16, 1996). We deny
Appellant's motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2